
	

116 HR 3222 IH: No Federal Funds for Public Charge Act of 2019
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 3222
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2019
			Ms. Judy Chu of California (for herself, Mr. Espaillat, Mr. Panetta, Miss Rice of New York, Mr. Price of North Carolina, Ms. Jayapal, Ms. Norton, Mr. Soto, Ms. Pingree, Mr. Khanna, Ms. Omar, Ms. Moore, Ms. Meng, Ms. Bonamici, Ms. Schakowsky, Mr. McGovern, Mr. Engel, Mr. Welch, Mr. Smith of Washington, Mrs. Napolitano, Ms. Lee of California, Mr. Gomez, Mr. Gallego, Mr. Larsen of Washington, Ms. DeLauro, Ms. Eshoo, Mr. Cox of California, Mr. Ted Lieu of California, Mr. Cummings, Mr. Cisneros, Ms. Garcia of Texas, Mr. Michael F. Doyle of Pennsylvania, Mr. Brown of Maryland, Mr. Raskin, Mr. García of Illinois, Mr. Horsford, and Mr. Trone) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide that no Federal funds may be used to carry out the proposed rule of the Department of
			 Homeland Security entitled Inadmissibility on Public Charge Grounds, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the No Federal Funds for Public Charge Act of 2019. 2.Sense of CongressIt is the sense of Congress that—
 (1)immigrants and their families are a core part of our Nation; (2)their health and safety is critical to the health and safety of our communities;
 (3)Federal, State, and local assistance programs promote self-sufficiency by ensuring that families, including immigrant and mixed-status families, maintain their health, strength, and stability, and can continue contributing to the Nation’s social and economic life;
 (4)the proposed rule of the Department of Homeland Security entitled Inadmissibility on Public Charge Grounds is a sweeping and dangerous proposal that will impede access to essential food, medical care, and housing for many families;
 (5)the proposed rule would damage State and local economies while burdening health and service providers, and the Department of Homeland Security itself, in the preamble of the proposed rule, acknowledges the severe consequences of this proposal including that it could cause worse health outcomes, including increased prevalence of obesity and malnutrition, especially for pregnant or breast­feed­ing women, infants, or children, that it may decrease disposable income and increase the poverty of certain families and children, including U.S. citizen children and that it could lead to reduced revenues for healthcare providers, pharmacies, companies that manufacture medical supplies or pharmaceuticals, grocery retailers, and agricultural producers; and
 (6)the proposed rule would circumvent Congress and reverse 100 years of law and policy, restricting immigration and chilling access to services for which immigrants and their citizen family members are eligible, in a manner not authorized or contemplated by Congress.
 3.Restriction on Federal fundsNo Federal funds (including fees) made available for any fiscal year, may be used to implement, administer, enforce, or carry out the proposed rule of the Department of Homeland Security entitled Inadmissibility on Public Charge Grounds.
		
